SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2014 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 0-25203 OmniComm Systems, Inc. (Exact name of registrant as specified in its Charter) Delaware 11-3349762 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2101 W. Commercial Blvd. Suite 3500, Fort Lauderdale, FL Address of principal executive offices Zip Code (Registrant’s Telephone Number including area code) No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of each of the issuer’s classes of common equity as of May 13, 2014: 90,104,659 common stock $.001 par value. 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (“Amendment”) amends our Quarterly Report on Form 10-Q for the quarter ended March 31, 2014, that was filed with the Securities and Exchange Commission (“SEC”) on May 14, 2014 (the “Original Filing”). We are filing this Amendment to revise the following Items: Item 2 of Part I under Overview – to expand our description of our CRO Preferred Program. Item 2 of Part I under Cash and Cash Equivalents – to revise language regarding our collection of trade receivables. Item 4 of Part I under Controls and Procedures – (i) to include additional disclosure under Evaluation of Disclosure Controls and Procedures as of March 31, 2014, and (ii) to revise the language pursuant to Item 308(c) of Regulation S-K under Changes in Internal Control over Financial Reporting. Item 1A of Part II - add discussion of risk factors associated with untimely filing of the disclosure pursuant to the provisions of Item 9 of Form 8-K and Article 8 of Regulation S-X under the Exchange Act. Item 6 of Part II Exhibits 31.1 and 31.2 - to revise the language and to file complete certifications pursuant to Item 601(b)(31)(i). The revised versions of Exhibits 31.1 and 31.2 supersede in their entirety Exhibits 31.1 and 31.2 to the Original Filing. For the convenience of the reader, this Amendment sets forth the Original Filing, in its entirety, as modified and superseded where necessary to reflect the revisions noted above. Except as set forth in the Items noted above, no other changes are made to the Original Filing. Unless expressly stated, this Amendment does not reflect events occurring afterthe filing of the Original Filing, nor does it modify or update in any way the disclosures contained in the Original Filing. Throughout this Amendment, references to the “Company,” “we,” “our,” or “us” refer to OmniComm Systems, Inc. and its consolidated subsidiaries, taken as a whole, unless the context otherwise indicates. 2 Table of Contents to the Quarterly Report on Form 10-Q/A for the THREE MONTH pERIOD Ended MARCH 31, 2014 PART I. FINANCIAL INFORMATION 4 ITEM1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 51 ITEM 4. CONTROLS AND PROCEDURES 51 PART II OTHER INFORMATION 51 ITEM 1. LEGAL PROCEEDINGS 51 ITEM 1A. RISK FACTORS 51 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 52 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 52 ITEM 4. MINE SAFETY DISCLOSURES 52 ITEM 5. OTHER INFORMATION 52 ITEM 6. EXHIBITS 53 SIGNATURES 54 EXHIBIT 10.76* EXHIBIT 10.77* EXHIBIT 10.78* EXHIBIT 10.79* EXHIBIT 10.80* EXHIBIT 10.81* Exhibit 31.1* Exhibit 31.2* EXHIBIT 32.1** Exhibit 101.SCH XBRL Taxonomy Extension Schema Document*** Exhibit 101.CAL XBRL Taxonomy Extension Calculation Document*** Exhibit 101.DEF XBRL Taxonomy Extension Definition Document*** Exhibit 101.LAB XBRL Taxonomy Extension Label Document*** Exhibit 101.PRE
